 



Exhibit 10.1
Contacts:

     
W. Phillip Marcum
  Philip Bourdillon/Eugene Heller
Chairman and CEO
  Silverman Heller Associates
303-785-8080
  310-208-2550

METRETEK TECHNOLOGIES CALLS WARRANTS
FOR EXERCISE OR REDEMPTION
DENVER — January 20, 2006 — Metretek Technologies, Inc. (Amex: MEK) today
announced that it has exercised its right to call all outstanding and
unexercised warrants to purchase the Company’s common stock that were issued to
investors in a May 2004 private placement. Under the terms of these warrants,
any warrants that remain outstanding and unexercised as of 6:30 p.m. Eastern
Standard Time on February 19, 2006, the call date, shall be redeemed at a price
of $.01 per warrant.
The Company has sent a written notice of redemption to holders of the warrants.
Until the call date and time, each outstanding warrant will continue to be
exercisable for one share of common stock at an exercise price of $3.41 per
share. While the warrants are not publicly listed or traded, the shares issuable
upon exercise of the warrants are listed on the American Stock Exchange and
their resale by the warrant holders has been registered with the Securities and
Exchange Commission.
The amount of the cash proceeds that the Company will receive will depend upon
the number of warrants exercised for cash; if all outstanding warrants are
exercised for cash, the Company will receive proceeds of approximately
$2.8 million. The Company intends to use the proceeds primarily to repay its
highest interest-rate bearing indebtedness and for general corporate purposes.
The Company’s right to call the warrants was triggered by the recent
satisfaction of the conditions to such right, including that the stock price has
traded above 200% of the exercise price for 30 consecutive trading days, and
that the volume of trading has exceeded an average of 100,000 shares per trading
day over that period. “We are pleased that the market has recognized our
progress since that private placement, as reflected in a stock price that has
allowed us to accelerate the exercise of these warrants and our receipt of the
proceeds,” said W. Phillip Marcum, Metretek’s chairman and CEO. The completion
of the warrant call is conditioned upon these redemption provisions continuing
in effect until the call date.
Metretek Technologies, Inc. through its subsidiaries — PowerSecure, Inc.;
Metretek, Incorporated; and Southern Flow Companies, Inc. — is a diversified
provider of energy technology products, services and data management systems to
industrial and commercial users and suppliers of natural gas and electricity.
All forward-looking statements contained in this release are made within the
meaning of and pursuant to the safe harbor provisions of the Private Securities
Litigation Reform Act of 1995. Forward-looking statements are all statements
other than statements of historical facts, including statements concerning the
amount of proceeds the Company may receive from the exercise of the warrants and
the sufficiency thereof for their intended purposes, and all other statements
concerning the plans, intentions, expectations, projections, hopes, beliefs,
objectives, goals and strategies of management and statements of assumptions
underlying the foregoing, and are often, but not always, identified by words
such as “may,” “expect,” “will,”

 



--------------------------------------------------------------------------------



 



“should,” “believe,” “optimistic,” “anticipate,” “intend,” “hope” and similar
terminology. Forward-looking statements are not guarantees of future performance
or events and are subject to a number of known and unknown risks, uncertainties
and other factors that could cause actual results to differ materially from
those expressed, projected or implied by such forward-looking statements,
including, but not limited to, the number of warrants actually exercised for
cash, the conditions to the warrant call remaining in effect until the call
date, and other factors, risks and uncertainties described from time to time in
the Company’s reports and filings with the Securities and Exchange Commission,
including but not limited to Company’s most recently filed Annual Report on Form
10-K and subsequently filed reports on Form 10-Q and Form 8-K. Accordingly,
there can be no assurance that the results expressed, projected or implied by
any forward-looking statements will be achieved, and readers are cautioned not
to place undue reliance on any forward-looking statements. The forward-looking
statements in this press release speak only as of the date hereof and are based
on the current plans, goals, objectives, strategies, intentions, expectations
and assumptions of, and the information currently available to, management. The
Company assumes no duty or obligation to update or revise any forward-looking
statements for any reason, whether as the result of changes in expectations, new
information, future events, conditions or circumstances or otherwise.

 